Citation Nr: 1333504	
Decision Date: 10/24/13    Archive Date: 10/24/13

DOCKET NO.  12-32 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for an eye disability, to include as due to service-connected diabetes insipidus.

2.  Entitlement to an increased rating for psychogenic polydipsia, currently rated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his Spouse



ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran served on active duty from February 1982 to August 1992.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of a rating decision in November 2009 of a Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied service connection for an eye disability and continued the Veteran's 40 percent disability rating for psychogenic polydipsia.  

In September 2013, the Veteran testified before the undersigned Veterans Law Judge at the RO in Seattle, Washington.  A transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has an eye disability which is related to his service-connected diabetes insipidus.  He further contends that his psychogenic polydipsia has increased in severity since his last, March 2009, examination.

The claim file includes diagnoses of hemifacial spasm and ptosis.  Further, in March 2009, the Veteran's QTC examiner stated that the Veteran's "endocrine condition has resulted in a change of vision."  The examiner did not, however, specify which endocrine condition was related to the his changes in his vision.  The Veteran carries diagnoses for more than one disorder of the endocrine system, of which only diabetes insipidus is service connected.  

The March 2009 examination report also demonstrates that the Veteran stated that he did not use absorbent materials for urine leakage at that time.  At his September 2013 travel Board hearing, however, the Veteran testified that did require the use of absorbent materials.  His wife also testified that he changed his pads or diapers at least eight times a day.  

The evidence indicates that the Veteran's eye symptoms may be associated with his service-connected diabetes insipidus.  Moreover, there is evidence of an increase in the severity of the Veteran's psychogenic polydipsia.  

The Veteran must be scheduled for VA examinations for his claimed eye disability and for his service-connected psychogenic polydipsia.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA eye examination by an appropriate professional.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, CAPRI, VBMS, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI, VBMS, or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.

2.  The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed eye disability is proximately due to or aggravated by diabetes insipidus.   

The examination report must include a complete rationale for all opinions expressed.  If the examiner determines that an opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Schedule the Veteran for a VA genitourinary examination by an appropriate medical professional.  The  claim file must be furnished to the examiner for review in connection with the examination.  Examination findings must be reported to allow for application of VA rating criteria for psychogenic polydipsia.  Specifically, the examiner must note whether the Veteran's symptoms require the use of absorbent materials and, if so, how often the Veteran must change them per day.  

Then, readjudicate the appeal.  If either benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


